                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

JULIE HANIFL,                                     )
                                                  )
       Plaintiff,                                 )
                                                  )
v.                                                )           No. 4:20-cv-00527-DGK
                                                  )
ETHICON, INC., and                                )
JOHNSON & JOHNSON,                                )
                                                  )
       Defendants.                                )

                    ORDER DENYING IN PART AND GRANTING IN PART
                     MOTION TO EXCLUDE DEFENDANTS’ EXPERTS

       This product-liability case arises out of the implantation of Defendants’ TVT-Exact in

April 2011 to treat stress urinary incontinence. Plaintiff alleges the device, a pelvic mesh product,

caused dyspareunia, a condition causing severe vaginal pain during intercourse. Now before the

Court is Defendant’s motion to exclude certain opinions and testimony of Michael Margolis, M.D.,

an expert witness for Plaintiffs. Defs.’ Mot. to Limit Case-Specific Ops. & Test. of Michael

Thomas Margolis, M.D., ECF No. 87.

       For the following reasons, the motion is DENIED.

                                           Background

       Plaintiff experienced stress urinary incontinence and, in April 2011 underwent a procedure

that included the implantation of TVT-Exact mesh sling.           After the implantation, Plaintiff

experienced dyspareunia, lower abdominal pain, the recurrence of urinary incontinence, and a

variety of emotional and psychological injuries. Plaintiff attributed these injuries to the TVT-

Exact. In October 2011, Plaintiff underwent a procedure to remove a portion of the TVT-Exact

mesh, but despite the removal, Plaintiff claims her injuries are ongoing.




         Case 4:20-cv-00527-DGK Document 96 Filed 03/04/21 Page 1 of 5
       Plaintiff retained expert urogynecologist Dr. Margolis, who provided an expert report and

sat for a deposition. His opinion relates to the complications experienced by Plaintiff from the

TVT-Exact device, the risks and complications in using the TVT-Exact, and alternative treatments

available to Plaintiff. Defendants now seek to exclude that portions of Dr. Margolis’ testimony.

                                             Standard

       When the admissibility of expert testimony is challenged, the district court must make “a

preliminary determination of whether the reasoning or methodology underlying the testimony is

scientifically valid and of whether that reasoning or methodology properly can be applied to the

facts in issue.” Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 592–93 (1993). The party

seeking to introduce the expert’s testimony bears the burden of establishing its admissibility by a

preponderance of the evidence. Lauzon v. Senco Products, Inc., 270 F.3d 681, 686 (8th Cir. 2001).

Under Federal Rule of Evidence 702, reliability may turn on several factors:

               (a) the expert’s scientific, technical or other specialized knowledge
               will help the trier of fact to understand the evidence or to determine
               a fact in issue; (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and methods;
               and (d) the expert has reliably applied the principles and methods to
               the facts of the case.

In other words, the proponent must show that the expert’s opinions are relevant, the expert is

qualified to offer them, and “the methodology underlying [her] conclusions is scientifically valid.”

Marmo v. Tyson Fresh Meats, Inc., 457 F.3d 748, 757–58 (8th Cir. 2006). Doubts should be

resolved in favor of admissibility, id. at 758, as Rule 702 is “one of admissibility rather than

exclusion.” Arcoren v. United States, 929 F.2d 1235, 1239 (8th Cir. 1991).

       The Court also notes Rule 702 speaks only to its role as gatekeeper. The credibility and

weight of testimony is left to the trier of fact. See, e.g., Arkwright Mut. Ins. Co. v. Gwinner Oil.,

Inc., 125 F.3d 1176, 1183 (8th Cir. 1997).


                                     2
         Case 4:20-cv-00527-DGK Document 96 Filed 03/04/21 Page 2 of 5
                                                       Analysis

I.       Dr. Margolis may provide his expert opinions regarding the adequacy of warnings
         contained in the TVT-Exact device’s Instructions for Use.

         The Court first considers whether Dr. Margolis may testify as to the adequacy of the

warnings contained in the TVT-Exact device’s Instructions for Use (“IFU”). Plaintiff proffer’s

Dr. Margolis’ testimony to include the risks of implanting the TVT-Exact, the lack of inclusion of

those risks in the IFU, and thus the failure to share important information with implanting

physicians. Pl.’s Response 3, ECF No. 90. The Court considers this issued based on the above

information only.1

         As a board-certified gynecologist in the field of female pelvic medicine and reconstructive

surgery who has written numerous publications in the field, lectured on the subject of sling and

mesh complications and pelvic surgery, and performed over one thousand sling procedures, the

Court finds Dr. Margolis is qualified to offer an expert opinion as to the sufficiency of the IFU.

         The Court does not consider a discussion on the adequacy of the IFU to be an attempt by

Plaintiff to testify as to the knowledge of the implanting physician, as Defendants allege. Instead,

the Court finds his testimony is based more broadly on the known risks involved in using the TVT-

Exact device and whether Defendants adequately provided information on those risks to physicians

by inclusion in the IFU. This information is relevant to many of Plaintiff’s claims, and thus

Defendants motion on the limited issue now before the Court is DENIED.

II.      Dr. Margolis may provide his expert opinion regarding the cause of Plaintiff’s injury.

         Defendants seek to exclude Dr. Margolis’ case-specific opinion regarding shrunken,

degraded, or contracted mesh causing Plaintiff’s injury on the basis that it is purely speculative.


1
  The issue of whether the correct legal framework to consider is informed consent or the learned-intermediary doctrine
is not the focus of this motion, and thus the Court refrains from making a decision on the issue if or until such a motion
has an opportunity to be fully briefed and considered.


                                       3
           Case 4:20-cv-00527-DGK Document 96 Filed 03/04/21 Page 3 of 5
They argue that his reliance on Plaintiff’s medical record and the testimony of her surgeon is

insufficient to establish his opinion. After reviewing Dr. Margolis’ expert report, however, the

Court finds his testimony to be the product of sufficiently reliable principles and methods;

Defendants’ complaints go to the weight and credibility of Dr. Margolis’ testimony, not its

admissibility. Dr. Margolis has extensive experience with pelvic mesh products and reviewed

Plaintiff’s medical record from 2010 to 2019. Moreover, in his deposition testimony, Dr. Margolis

provides adequate reasoning to explain his conclusions for the role the mesh played in Plaintiff’s

injuries. Thus, the Court finds no reason to exclude his testimony on this account.

III.   Dr. Margolis may provide testimony as to most, but not all, of the alternative-
       treatment evidence.

       Defendants also seek to eliminate any testimony Dr. Margolis may provide regarding

alternative treatments, claiming they are irrelevant and unreliable. Defendants identify four

alternative treatments in Dr. Margolis’ expert report: (1) native tissue repair, (2) a native tissue

suture repair known as the Burch procedure, (3) the use of alternative types of slings, and (4) the

use of Ultrapro mesh. They seek to limit testimony on all four alternatives.

       As this is a motion to limit expert testimony under Daubert, and not a motion for summary

judgment on Plaintiff’s design-defect claim, the Court will not decide the role of alternative

designs under Missouri law here. Instead, the Court will focus on the Daubert factors, namely the

relevance of the proposed testimony, the qualifications of the expert, and the validity of the

scientific method used.

       Here, the Court finds Dr. Margolis to be a qualified expert in the field of gynecology.

Moreover, the existence of alternative procedures with differing risks is relevant to the claims

brought by Plaintiff, which include not only design defect but also negligent infliction of emotional

distress, failure to warn, negligence, and violation of consumer protection laws, among others.



                                     4
         Case 4:20-cv-00527-DGK Document 96 Filed 03/04/21 Page 4 of 5
Thus, the issue here is whether scientifically valid theories support these four proposed

alternatives.

        Dr. Margolis has testified to widespread use of native-tissue repair, the Burch procedure,

and alternative slings in his expert report and deposition testimony. Thus, the Court will not at

this time limit his testimony as to those alternative treatments. However, he also testified that he

is not aware of any slings made of Ultrapro or mesh with the same properties as Ultrapro. There

are also no products using these materials available in the United States. Therefore, the Court will

EXCLUDE Dr. Margolis from testifying about Ultrapro or Ultrapro-like mesh products as an

alternative design or treatment.

IV.    Dr. Margolis may not provide legal-conclusion testimony as to whether the TVT-
Exact device was “defective.”

        In his expert report, Dr. Margolis described Plaintiff’s injury as resulting from “defects” in

the TVT-Exact device. Because Plaintiff has brought a design-defect claim, it is left to the jury to

determine whether the device was defective.          “[E]xpert testimony on legal matters is not

admissible.” S. Pine Helicopters, Inc. v. Phx. Aviation Managers, Inc., 320 F.3d 838, 841 (8th

Cir. 2003). Thus, Dr. Margolis is not precluded from discussing the facts underlying his opinions

but is EXCLUDED from providing testimony in the form of legal conclusion.

                                            Conclusion

        In conformity with the above, Defendants’ motion is DENIED IN PART and GRANTED

IN PART.

        IT IS SO ORDERED.

Date: March 4, 2021                                     /s/ Greg Kays                            .




                                                       GREG KAYS, JUDGE
                                                       UNITED STATES DISTRICT COURT




                                      5
          Case 4:20-cv-00527-DGK Document 96 Filed 03/04/21 Page 5 of 5
